Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  June 25, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  144807                                                                                                 Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra,
            Plaintiff-Appellant,                                                                                        Justices


  v                                                                   SC: 144807
                                                                      COA: 300854
                                                                      Oakland CC: 2009-227194-FH
  NAN LU,
                   Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 25, 2012                       _________________________________________
           s0618                                                                 Clerk